Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The below rejections are made in light of the newly filed IDS of 4 October 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 53: Lines 1-2 recite “such as a jacket foundation”.  “Such as” is exemplary and it is unclear if the limitation following is required by the claim. 
Regarding claim 54: Line 2 recites “such as…”.  “Such as” is exemplary and it is unclear if the limitation following is required by the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 31, 37, 41, 44-51, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (“Adam”; EP 2 594 696 A1, from IDS of 4 October 2021, translation included herein).
Regarding claim 30: Adam discloses a gasket (15, Fig. 1) for formfitting a bottom part of a transition piece of a wind turbine (12), the gasket primarily manufactured in an elastomeric material (abstract) and shaped as a hollow elongated body for surrounding at least a part of a pile structure when mounted between the transition piece and the pile structure, such that the gasket stabilizes the position of the transition piece relative to the pile structure (as shown in Fig. 1).
Regarding claim 31: Adam discloses the gasket is configured to stabilize a position of the transition piece relative to the pile structure by absorbing compression, tension, and/or shear stresses occurring due to movements of the transition piece and/or the pile structure (inherent from an elastomeric material).
Regarding claim 37: Adam discloses a shape of the hollow elongated body is selected from the group consisting of: hollow cylinder, hollow truncated cone, and any combinations thereof (in this case hollow truncated cone, as shown in Fig. 1). 
Regarding claim 41: Adam discloses the hollow elongated body is closed in one end (via cover 51).
Regarding claim 44: Adam discloses the hollow elongated body is a self-supporting structure (in that it is an individual structure).
Regarding claim 45: Adam disclose the gasket is assembled from multiple parts (17, 19, 50, 51).
Regarding claim 46: Adam discloses the gasket is assembled from at least three parts (17, 19, 29, 50, 51).
Regarding claim 47: Adam discloses the gasket is assembled from at least four parts (17, 19, 50, 51).
Regarding claim 48: Adam discloses each of the multiple part has a shape of a hollow truncated cone (17, 29).
Regarding claim 49: Adam disclose each of the multiple parts comprises a diameter, the diameter of each of the multiple parts is configured such that the assembled parts form a continuous hollow truncated cone (in that the gasket assembly is a hollow truncated cone).
Regarding claim 50: Adam discloses the multiple parts are configured to be abutting in a wedge like manner (as the gasket forms a wedge like structure).
Regarding claim 51: Adam discloses a method for mounting a transition piece of a wind turbine to a monopile, the method comprising the steps of 
- mounting a gasket (15) in a bottom part of the transition piece (12), the gasket is for formfitting the bottom part of the transition piece of the wind turbine, the gasket is primarily manufactured in an elastomeric material (abstract) and shaped as a hollow 
- assembling the transition piece on to the monopile at a location where the monopile has been fixed in ground, such as at an off-shore location, such that the gasket is sandwiched between the transition piece and the monopile (paragraph 0002).
Regarding claim 53: Adam discloses a method for mounting a pile foundation of a wind turbine, such as a jacket foundation, the method comprising the steps of 
- providing one or more legs (12) for the pile foundation, wherein each leg comprises a lower part for contact with a sea bed and one or more upper parts (13) for contact to a transition piece; 
- mounting a gasket (15) to the lower part legs, the gasket configured for formfitting the lower part legs of the pile foundation, the gasket being primarily manufactured in an elastomeric material and shaped as a hollow elongated body for surrounding at least a part of the lower part legs (as shown in Fig. 1); and 
- assembling the lower part legs to the upper part legs, such that the gasket is sandwiched between the lower part legs and the upper part legs, wherein the gasket stabilizes the position of the lower part legs relative to the upper part legs (as this is what an elastomeric material will inherently do).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34, 38, 39, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Adam.
Regarding claim 32: Adam discloses the gasket is configured to tolerate compression forces (as this is the purpose of a gasket), but does not explicitly disclose forces above 10 N/mm2, more preferably above 15 N/mm2, and most preferably above 20 N/mm2.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to tolerate the compression forces in the claim in order to better protect the tower. 
Regarding clam 34: Adam discloses a gasket but does not explicitly disclose the gasket is manufactured by a casting process or a spraying process. 

Regarding claim 38: Adam discloses the hollow elongated body, but does not explicitly disclose a wall thickness of at least 20 mm, more preferably at least 30, 40, or 50 mm.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to have the wall thickness in the claim in order to better protect the tower. 
Regarding claim 39: Adam discloses the hollow elongated body, but does not explicitly disclose the hollow elongated body has a height of at least 7 m, more preferably 6.5, 6, 5, 4, or 3 m.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to have the height in the claim in order to better protect the tower. 
Regarding claim 59: Adam discloses the elastomeric material, but does not explicitly disclose a shore D hardness of at least 50.
In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to have the hardness in the claim in order to efficiently design the gasket. 
Claims 33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Dagher er al. (“Dagher”; US 2013/0224020).
Regarding claim 33: Adam discloses a gasket but does not explicitly disclose the elastomeric material is selected from the group consisting of: polyurethane (PUR), rubber, nylon, polyoxymethylene (POM), polyethylen (PE), and any combination thereof, more preferably is a polyurethane, such as polyurea.
However, Dagher discloses the elastomeric material is selected from the group consisting of: polyurethane (PUR), rubber, nylon, polyoxymethylene (POM), polyethylen (PE), and any combination thereof, more preferably is a polyurethane, such as polyuria (paragraph 0085).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to be elastomeric, as disclosed by Dagher, in order to better seal the connection joints (paragraph 0085).
Regarding claim 35: Adam discloses an elastomeric gasket, but does not explicitly disclose the elastomeric material has a shore A hardness according to ASTM D2240 of at least 70, more preferably at least 80, more preferably between 70-120, 
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to have the hardness in the claim in order to better protect the tower. 
Regarding claim 36: Adam discloses an elastomeric gasket but does not explicitly disclose at least 95% of elastomeric material.
However, Dagher discloses at least 95% of elastomeric material (as paragraph 0085 discloses a rubber gasket).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to be 95% elastomeric, as disclosed by Dagher, in order to better seal the connection joints (paragraph 0085).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Fedor et al. (“Fedor”; US 2008/0150292).
Regarding claim 40: Adam discloses the hollow elongated body, but does not explicitly disclose an upper flange extending in the radial direction of the body.
However, Fedor discloses a flange extending in the radial direction of the body (see 420, Fig. 4A). Note, while this is not exactly an upper flange, per se, the skilled 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to include an upper flange in order to better seal the connection. 
Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Holt (US 2015/0233359).
Regarding claim 42: Adam discloses a hollow elongate body gasket but does not explicitly disclose the hollow elongated body has a surface comprising one or more apertures.
However, Holt discloses the hollow elongated body (53) has a surface comprising one or more apertures (49, paragraph 0037).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gasket of Adam to have the aperture of Holt in order to allow for connection means (paragraph 0037). 
Regarding claim 43:  Adam modified by Holt discloses an area of the one or more apertures, but does not explicitly disclose the area constitutes at least 25% of the surface area of the hollow elongated body.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
. 
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Kraft (WO 2015/082631 A1, for translation reference is made to US PG Pub. 2016/0305405).
Regarding claim 52: Adam discloses a method for mounting multiple tower sections for a wind turbine, the method being carried out optionally onshore or offshore, the method comprising the steps of:
a) providing a first tower section (12); 
b) mounting a gasket (15) to a first end of the first tower section, the gasket configured for formfitting the first end of the first tower section, the gasket being primarily manufactured in an elastomeric material (abstract) and shaped as a hollow elongated body for surrounding at least a part of the first end (as shown in Fig. 1); 
c) assembling a second tower section (13) to the first end of the first tower section, such that the gasket is sandwiched between the two tower sections, wherein the gasket stabilizes the position of the first tower section relative to the second tower section (as shown in Fig. 1); and 
Adam does not explicitly disclose repeating step a-c for further tower sections.
However, Kraft discloses repeating step a-c for further tower sections (paragraph 0035).
. 
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Adam, in view of Ruer et al. (“Ruer”; US 2004/0169376).
Regarding claim 54: Adam discloses a monopile but does not explicitly disclose the foundation is a jacket foundation, such as a tripod or tetrapod foundation.
However, Ruer discloses the foundation is a jacket foundation, such as a tripod or tetrapod foundation (as shown in Fig. 11).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the monopile of Adam to have the tripod of Ruer in order to increase stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832